DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.


Claims Status
Claims 1, 18, 22, 23, 24 and 26-29 have been amended.
Claims 9-17 were previously canceled.
Claims 1-8 and 18-29 are pending and allowable, as set forth below.


Response to Arguments
Applicant’s arguments, filed 12/28/2021, have been fully considered and are persuasive, in view of the accompanying amendments. The rejections under 35 USC 101 and 35 USC 103 have been withdrawn.



Reasons for Allowance

Claims 1-8 and 18-29 are allowable over the prior art.  The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant's invention. Claims 1-20 are allowable as follows:
The most relevant prior art made of record includes Duggal et al. (U.S. Pre-Grant Publication No. 2016/0217476) (“Duggal”), DiPietro et al. (U.S. Pre-Grant Publication No. 2015/0154617) (“DiPietro”) and Gharachorloo et al. (U.S. Patent No. 7,467,131) (“Gharachorloo”). While the prior art teaches most of the limitations of claims 1, 18, and 26, the prior art fails to teach enrich the lead by: accessing one or more external services via one or more application programming interfaces (APIs); retrieving lead data associated with the lead profile or the lead engagement level; updating the set of lead data fields with the retrieved lead data; and adjust the lead score by comparing the event with the implicit lead scoring rules, the explicit lead scoring rules, the cached enriched lead, or any combination thereof, improving execution of lead score adjustment.

The NPL Reference, “Research on Customer Segmentation based on a two-stage SOM clustering algorithm” cited in the 9/5/2017 IDS describes customer segmentation within a CRM.  Although the article discusses behavioral segmentation, the article fails to teach the steps to adjust the lead score by comparing the event with the implicit lead scoring rules, the explicit lead scoring rules, the cached enriched lead, or any combination thereof.  Therefore, NPL Reference does not render the claimed invention novel or non-obvious.

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would 
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684